DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 08/18/2021 has been entered. Claims 1, 6 and 22 have been amended, Claim 25 has been cancelled, and Claim 32 has been newly added. Thus, Claims 1, 3-6, 22-24 and 26-32 are currently pending and under examination.

Withdrawn/Moot Objections and Rejections
In view of Examiner’s amendment Claim 22 has been canceled and thus the objection of the claim is now moot.
Furthermore in view of Examiner’s amendment, Rf in Claim 1 is now limited to CF3-(CF2)0-3-. The closest prior art references have been made of record in the Office Action 06/08/2021, but fail to teach or suggest the process Claim 1, amended by Examiner’s amendment. Thus the 103 rejection of the record has been withdrawn. Claims 23, 29 and 31 are now dependent on allowable Claim 1 and thus the objection of the claims has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Claim 1, line 11 – the phrase “CF3-(CF2)0-3- or” has been canceled.
Claim 22 has been canceled.
Claim 23 has been canceled.
Claim 32, last three lines – the phrase “, and Rf’ is a fluorinated, linear or branched alkyl group, optionally containing one or more heteroatoms” has been canceled.
Authorization for this examiner’s amendment was given in an interview with Csaba Henter on 10/1/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are set forth above.
Regarding Claim 1, the closest prior art references fail to teach or suggest a process for preparing a compound of formula (I) wherein Rf is CF3-(CF2)0-3-O-.
Regarding Claim 32, the closest prior art references fail to teach or suggest a process for preparing a compound of formula (I) wherein R is a siloxane group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-6, 24 and 26-32 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622